DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,489,178. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recites all of the limitations of the above claims, without only minor differences in wording.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mital et al (pub # 20130091330 A1).
Regarding claim 1, Mital discloses an integrated circuit for use in a network functions virtualization (NFV) platform, comprising: a first virtual function hardware accelerator configured to perform a first function (first one of the one or more accelerators 108.1-108.N, paragraph 17); a second virtual function hardware accelerator configured to perform a second function (second one of the one or more accelerators 108, paragraph 17); and data switching circuitry configured to receive data output from the first virtual function hardware accelerator and to route the data directly back to the second virtual function hardware accelerator (communication rings 118, paragraph 20, chaining between accelerators can be seen in examples of figure 2).
Regarding claim 2, Pope discloses the integrated circuit of claim 1, wherein the second function performed by the second virtual function hardware accelerator is different from the first function performed by the first virtual function hardware accelerator (a wide variety of data and control messages, paragraph 20).
Regarding claim 3, Pope discloses the integrated circuit of claim 1, comprising a third virtual function hardware accelerator configured to perform a third function (a third one of the accelerators 108.1-108.N, paragraph 17), wherein the data switching circuitry configured to receive the data output from the second virtual function hardware accelerator and to route data back to the third virtual function hardware accelerator (using the communication rings as discussed in paragraph 20).
Regarding claim 4, Pope discloses the integrated circuit of claim 1, comprising a direct memory access (DMA, table 1) engine configured to receive the data from an off-chip memory device (DMA and its functions are well-known at the time of invention, and would have been an obvious design choice to offload memory transactions from the main CPU, see for example, patent 9,892,082).
Regarding claim 5, Pope discloses the integrated circuit of claim 1, wherein the data that is output from the second virtual function hardware accelerator is fed back to a selected virtual machine in a plurality of virtual machines configured to run on an external host processor that coupled to the integrated circuit (packet traverses through one or more virtual pipelines, paragraph 24).
Regarding claim 6, Pope discloses the integrated circuit of claim 5, comprising: programmable logic elements that can be reconfigured to perform different custom functions (different types processing elements, paragraph 23).
Regarding claim 7, Pope discloses the integrated circuit of claim 5, wherein the data switching circuitry is configured to perform function chaining according to a set of predetermined chaining instructions without sending intermediate data back to the external host processor (examples of chaining seen in figure 2, note data flows from one accelerator to another in the chain).

Allowable Subject Matter
Claims 8-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  prior art of record disclose a network processor that includes various processing components, including hardware accelerators that perform specialized tasks.  However, prior art does not teach or suggest, inter alia, that the accelerators are in a coprocessor that includes multiple accelerators, and that the processor and coprocessor access or process data in conjunction with the accelerators.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C SUN whose telephone number is (571)272-2675. The examiner can normally be reached Monday - Friday, 12-8:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C SUN/Primary Examiner, Art Unit 2181